Title: To Thomas Jefferson from the Board of Trade, with Reply, 14 July 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  14 July 1779. Upon consideration of the want of necessary supplies, it is proposed to offer Hunter & Co. “77 ½ for 1. for such Goods as will suit the State payable in Tobacco at the Market Price.” Signed by Whiting, Ambler, and Rose. Countersigned: “In council July 16. 1779. Disapproved of, the price being thought too exorbitant. Th: Jefferson.”
